Title: To Thomas Jefferson from Steuben, 12 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Petersburg Jan. 12th. 1781

Towards forming a force for the defence of the Country upon the present invasion, I have made such dispositions for arranging the Militia as regularly throws them into actual service as they arrive within my power.
As the Arms to be put into the hands of the Militia are the property of the State, and Subject to the direction of Officers not under my Command, I do not conceive those Troops connected with me or subject to my orders before they are Armd and [equip]ped for the Feild. Such as [have] been put in that situation I have now on duty, to which I [now] wish more could be added.
Large Numbers of Men are hourly Crowding to this place destitute of Arms, applying to me for Orders, but I think it would be highly improper for me to interfere with them. Col. Muter, I apprehend, is the proper person to provide for the equipping of the Militia, as having the general Care of the Means by which this business is to be done. Should the Stores be exhausted, and it become necessary to discharge such Men as Cannot be Armed, it must be evident to Your Excellency that orders giving such discharge should come from the Executive. To Your Excellency’s Orders, therefore, I shall leave those bodies of Militia who are not equipped for the Feild. When I have such a Force as I think adequate to the defence of the Country, I shall do myself the ho[nor] to Notify Your Excellency of it.
What situation Col. Muter is in with respect to Arms, I cannot possibly have the least knowledge, as I have had no communication with him since the Enemy left Richmond.
I just beg leave to suggest to your Excellency that Men without arms can Answer no purpose but the Consumption of Provisions.

The Militia already embodied are without Camp Kettles, and Entirely destitute of Tents. As we may expect Snow and Severe weather in a Day or two, I beg your Excellency would appoint an Officer whose business it may be to Collect the Tents belonging to the State as soon as possible.
